Case 2:19-cv-08612-PSG-JC Document 157-4 Filed 09/14/20 Page 1 of 3 Page ID #:3030




                                 Exhibit B
                                December 16, 2016 Email
Case 2:19-cv-08612-PSG-JC Document 157-4 Filed 09/14/20 Page 2 of 3 Page ID #:3031




                                                                                FHC1755
Case 2:19-cv-08612-PSG-JC Document 157-4 Filed 09/14/20 Page 3 of 3 Page ID #:3032




                                                                                FHC1756
